DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Fallon on 2/23/2021.

The application has been amended as follows: 

In claim 1, in lines 4 and 5, the recitation “a length that is more than ten thousand times that of its diameter” is deleted and replaced with “a length that is more than tens of thousands of times that of its diameter.”

The claims are otherwise as filed on 2/08/2021.

Allowable Subject Matter
Claims 1-7 and 9-23 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein the elongate carbon or glass fiber comprises a length that is more than tens of thousands of times that of its diameter,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-5, 9, and 12-16 are allowed due to dependency on claim 1.
In claim 6, the recitation of “wherein the elongate carbon or glass fibers comprise a tow of elongate carbon or glass fibers with the polymer infiltrated within the tow,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claim 7 is allowed due to dependency on claim 6.
In claim 10, the recitation of “wherein the elongate carbon or glass fiber is a PAN-based carbon fiber,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claim 11 is allowed due to dependency on claim 10.
In claim 17, the recitation of “curing the polymer with the elongate glass or carbon fiber or tow in a predetermined artificial muscle configuration,” as within the 
Claims 18-21 are allowed due to dependency on claim 17.
In claim 22, the recitation of “wherein the elongate carbon or glass fiber has a length that is equal or greater than a length of the artificial muscle,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 22, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claim 23 is allowed due to dependency on claim 22.

All rejections are withdrawn.  
The closest prior art was cited in the Office action dated 10/07/2020.  The claims are not taught by any of the references cited therein or the prior art and furthermore it is not clear from the prior art why one having ordinary skill in the art would have been motivated to combine references and arrive at elongate carbon or glass fiber in the configuration provided by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICKEY H FRANCE/Examiner, Art Unit 3746       


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746   
Monday, March 1, 2021